DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of the Group I, claims 1-18 in the reply filed on 9/27/2022 is acknowledged. Accordingly, the non-elected claims 19-20 have been withdrawn from further consideration on the merits. The Office action on the elected claims 1-18 follows.

Drawings

The drawings are objected because of the use of the solid black shadings (e.g., Fig. 1-3, 6, 8, etc.). Solid black shading areas are not permitted. See 37 CFR 1.84(m). In order to avoid abandonment of the application, Applicant must make these above drawing changes. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1, 2, 6, and 14 are objected to because of the following informalities: articles “a” used instead of “the” before the limitation “printed circuit board” (claims 2 and 14, line 3). Said “printed circuit board” has been positively set forth in the parent claim 1. 
	Furthermore, open-ended limitations recited in claims 1 and 2: “sized to receive” (claim 1, line 8; claim 2, line 2). The aforementioned limitations constitute open-ended clauses, which just suggest or makes optional. A language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2103(I)(C ) and MPEP 2111.04). Therefore, Applicant is required to use positive and explicit limitations instead of the open-ended ones (e.g., “received”, etc.).
	Furthermore, in claim 6, limitations “first (second) conductive material” produce ambiguity, since it’s not clear what kind of conductivity is being referred to (i.e., electrical, thermal, etc.).
	Appropriate corrections are required. Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 13, and 15, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2013/ 0284936 to McBroom et al. (hereafter McBroom ‘936).
	Regarding claim 1, McBroom ‘936 discloses (Fig. 4-13) a temperature control assembly, comprising: a cold plate (100) having a first contact surface (104) and a second contact surface (102) opposite the first contact surface, wherein the cold plate is composed of a thermally conductive material (par. [0029]); a channel (150) formed in the cold plate and enclosed by the cold plate between the first contact surface and the second contact surface of the cold plate (Fig. 13, par. [0038]); an inlet (154) formed in the channel for providing inflow of a liquid to the channel; an outlet (156) formed in the channel for providing outflow of the liquid from the channel; at least one aperture (160) formed in the cold plate, wherein the aperture is sized to receive an electrical connection (270) between a printed circuit board (114) when the printed circuit board is coupled to the first contact surface (104) of the cold plate (100) and a photodetector assembly (110) when the photodetector assembly is coupled to the second contact surface (102) of the cold plate (100).
	Regarding claim 2, McBroom ‘936 discloses a recess (see annotated Fig. 13 below) formed in the first contact surface (104) of the cold plate (100) and sized to receive electrical components mounted to a printed circuit board (114) when the printed circuit board is coupled to the first contact surface of the cold plate (Fig. 13).

    PNG
    media_image1.png
    536
    984
    media_image1.png
    Greyscale

	Regarding claim 3, McBroom ‘936 discloses a tube (152) arranged in the channel (150), wherein the tube is composed of a thermally conductive material (par. [0036]).
	Regarding claims 8-10 and 13, McBroom ‘936 discloses a thermally conductive pad (130) coupled to the second contact surface (102) and composed of a compressible material (inherently, any material is compressible at least to some degree) and a heating element (132, 133, 260) coupled to the thermally conductive pad (130) (electronic components (132, 133, 260) inherently produce heat) via a layer of thermally conductive material (258) (see annotated Fig. 13 above).
	Regarding claim 15, McBroom ‘936 discloses an electrically insulating layer (112) arranged on the first contact surface (104).
	
Claims 1, 3-6, 8-10, and 15, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0059720 to McBroom et al. (hereafter McBroom ‘720).
	Regarding claim 1, McBroom ‘720 discloses (Fig. 3-12) a temperature control assembly, comprising: a cold plate (56, 76) having a first contact surface (top of (76)) and a second contact surface (60) opposite the first contact surface, wherein the cold plate is composed of a thermally conductive material (par. [0035]); a channel (78) formed in the cold plate and enclosed by the cold plate between the first contact surface and the second contact surface of the cold plate (Fig. 5, 6); an inlet (82) formed in the channel for providing inflow of a liquid to the channel; an outlet (84) formed in the channel for providing outflow of the liquid from the channel; at least one aperture formed in the cold plate (not numbered elongated central openings in (56) and matching openings in (76), Fig. 12), wherein the aperture is sized to receive an electrical connection (see electrical connectors on top of (44), Fig. 3 and protruding electrical connectors on the bottom of (66) on Fig. 12) between a printed circuit board (66) when the printed circuit board is coupled to the first contact surface  of the cold plate (56, 76) and a photodetector assembly (44) (par. [0034]) when the photodetector assembly is coupled to the second contact surface (60) of the cold plate (56, 76).
	Regarding claim 3, McBroom ‘720 discloses a tube (80) arranged in the channel (78), wherein the tube is composed of a thermally conductive material (par. [0039]).
	Regarding claim 4, McBroom ‘720 discloses that the cold plate (56, 76) comprises an upper plate (76) in contact with a lower plate (56), the upper plate having an outward facing surface corresponding to the first contact surface (i.e., top surface of (76)) and an inward facing surface opposite the outward facing surface (i.e., bottom surface of (76)), and the lower plate (56) having an outward facing surface (60) corresponding to the second contact surface and an inward facing surface (62) opposite the outward facing surface (60), wherein the inward facing surface of the upper plate (76) is in contact with the inward facing surface (62) of the lower plate (56).
	Regarding claim 5, McBroom ‘720 discloses that an upper channel portion is formed in the inward facing surface of the upper plate (76) and a lower channel portion is formed in the inward facing surface (62) of the lower plate (56), such that when the inward facing surface of the upper plate is in contact with the inward facing surface of the lower plate then upper channel portion and the lower channel portion form the channel (78), (Fig, 5, 6).
	Regarding claim 6, McBroom ‘720 discloses that the upper plate (76) is composed of a first conductive material (i.e., “putty”, par. [0038]) and the lower plate (56) is composed of a second conductive material (i.e., “aluminum”, par. [0035]) that is different from the first conductive material.
	Regarding claims 8 and 9, McBroom ‘720 discloses a thermally conductive compressible (inherently, any material is compressible at least to some degree) pad (46) coupled to the second contact surface (60).
	Regarding claim 10, McBroom ‘720 discloses a heating element (48, 50) coupled to the thermally conductive pad (46) (electronic components (48, 50) are inherently producing heat).
	Regarding claim 15, McBroom ‘720 discloses an electrically insulating layer ((66) or (74)) arranged on the first contact surface.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 7, 16, 17, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over either McBroom ‘720 or McBroom ‘936, each taken alone.
	Regarding claims 7 and 16, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any suitable known materials (copper and FR4 were known materials) for making the cold plate and electrically insulating layer, including as claimed, in order to achieve desired electrical, mechanical and thermal characteristics of the devices of McBroom ‘720 or ‘936 without exceeding targeted production costs thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
	Regarding claims 17 and 18, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have provided  a plurality of channels, inlets, outlets, and thermally conductive tubes in the devices of McBroom ‘720 or ‘936, in order to achieve desired thermal dissipation and most effective cooling, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claims 10-12 and 14, are rejected under 35 U.S.C. 103 as being unpatentable over McBroom ‘720 in view of US 6,104,003 to Jones and US 2016/0011060 to Bergen et al. (Bergen).
	Regarding claims 10-12 and 14, McBroom ‘720 discloses that it is important to maintain electronic assembly (detector units) within an operational temperature range (par. [0022]), but does not disclose: an etched foil thin film heating element coupled to the thermally conductive pad, wherein a temperature sensor that measures a temperature of electrical components mounted to the printed circuit board when the printed circuit board is coupled to one of the first contact surface or the second contact surface, and wherein the temperature sensor provides the measured temperature to a controller in order to control a power supplied to the heating element.
	Jones discloses (Fig. 4) a temperature control arrangement for electronic device comprising: a temperature sensors (112, 114, 116, 118) that measures various temperatures of electrical components and ambient air and wherein the temperature sensors provide the measured temperatures to a controller  (100) in order to control a power (64) supplied to a heating element (62) in order to maintain constant temperature (col. 2, ll. 29-55).
	Furthermore, Bergen teaches (Fig. 1) conventionality of the etched foil thin film heating elements (120).
	Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified to McBroom ‘720 in view of the combined teachings of Jones and Bergen by providing an etched foil thin film heating element coupled to the thermally conductive pad, wherein a temperature sensor that measures a temperature of electrical components mounted to the printed circuit board when the printed circuit board is coupled to one of the first contact surface or the second contact surface, and wherein the temperature sensor provides the measured temperature to a controller in order to control a power supplied to the heating element, so as to maintain electronic assembly (detector units) within an operational temperature range. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because of the teachings of various cooling arrangements for electronic devices employing liquid cooled cold plates. Further, JP 2008267623 teaches (Fig. 10) a cold plate comprising an upper plate in contact with a lower plate, the upper plate having an upper cooling channel portion(s) are formed in the inward facing surface of the upper plate and a lower cooling channel portion(s) are formed in the inward facing surface of the lower plate, such that when the inward facing surface of the upper plate is in contact with the inward facing surface of the lower plate then upper cooling channel portion(s) and the lower cooling channel portion(s) form the cooling channel(s).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anatoly Vortman/
Primary Examiner
Art Unit 2835